

114 S832 IS: Care and Readiness Enhancement for Reservists Act of 2015
U.S. Senate
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 832IN THE SENATE OF THE UNITED STATESMarch 23, 2015Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the provision of behavioral health readiness
			 services to certain members of the Selected Reserve of the Armed Forces
			 based on need, to expand eligibility to such members for readjustment
			 counseling from the Department of Veterans Affairs, and for other
			 purposes.
	
		1.Short
 titleThis Act may be cited as the Care and Readiness Enhancement for Reservists Act of 2015 or the CARE for Reservists Act of 2015.
		2.Provision of
			 behavioral health readiness services to certain members of the Selected
			 Reserve
			 based on need
			(a)Provision
 authorizedSection 1074a(g) of title 10, United States Code, is amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)by inserting after paragraph (1) the following new paragraph (2):
					
 (2)The Secretary concerned may also provide to any member of the Selected Reserve not described in subsection (d)(1) or (f) care for behavioral health conditions if the Secretary determines, based on the most recent medical exam or mental health assessment of such member, that the receipt of such care by such member will ensure that such member meets applicable standards of medical readiness..
 (b)FundingSubject to applicable provisions of appropriations Acts, amounts available to the Department of Defense for the Defense Health Program shall be available for the provision of behavioral health services under section 1074a(g) of title 10, United States Code (as amended by subsection (a)).
			(c)Budgeting for
 health careIn determining the amounts to be required for behavioral health services for members of the Selected Reserve under section 1074a(g) of title 10, United States Code (as so amended), for purposes of the budget of the President for fiscal years after fiscal year 2016, as submitted to Congress pursuant to section 1105 of title 31, United States Code, the Assistant Secretary of Defense for Health Affairs shall consult with appropriate officials having responsibility for the administration of the reserve components of the Armed Forces, including the Chief of the National Guard Bureau with respect to the National Guard.
			3.Expansion of  eligibility for readjustment counseling from Department of Veterans Affairs to
			 include members of the Selected Reserve of the Armed Forces
 (a)In generalSection 1712A(a)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
 (D)(i)The Secretary, in consultation with the Secretary of Defense, may furnish to any member of the Selected Reserve of the Armed Forces who has a behavioral health condition or psychological trauma, counseling under subparagraph (A)(i), which may include a comprehensive individual assessment under subparagraph (B)(i).
 (ii)A member of the Selected Reserve of the Armed Forces described in clause (i) shall not be required to obtain a referral before being furnished counseling or an assessment under this subparagraph..
 (b)Effective DateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.